Case 1:15-cr-00854-SHS Document 437 Filed 10/21/19 Page 1 of 2

ELKAN ABRAMOWITZ
RICHARD F. ALBERT
ROBERT v. ANELLO*®
LAWRENCE S. BADER
BENJAMIN S. FISCKER
CATHERINE M, FOT!
PAUL R. GRAND
CHRISTOPHER B. HARWOCD
LAWRENCE IASON

BRIAN A. JACOBS
TELEMACHUS P. KASULIS
JODI MISHER PEIKIN
ROBERT M. RADICK*
JONATHAN S. SACK**
EDWARD M. SPIRO
JEREMY H. TEMKIN
RICHARD D. WEINBERG

MORVILLO ABRAMOWITZ GRAND IASON & ANELLOP.C.

565 FIFTH AVENUE

NEW YORK, NEW YORK |OO!7

‘2i2) 856-9600

FAX: (212) 856-9494

www. magiaw.com

 

WRITER'S CONTACT INFORMATION

rradick@maglaw.com
(212) 880-9558

COUNSEL

JASMINE YUTEAU
CURTIS B. LEITNER
DANIEL F. WACHTELL

 

ROBERT G, MORVILLO
1936-29031

MICHAEL C. SILBERBERG
1940-2002

JORN J. TIGUE, IR.
I939-2009

“ALSO ADMITTED IN WASHINGTON, D.C.

**ALSO ADMITTED IN CONNECTICUT

October 21, 2019

By ECF

Honorable Sidney H. Stein

United States District Judge

Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10017

RE: United States vy. David Buckhanon, 15 cr. 854
Dear Judge Stein:

We respectfully submit this letter to request that the Judgment entered as to David
Buckhanon on October 17, 2019 (Docket Entry 434) be corrected.

As the Court may recall, near the conclusion of Mr. Buckhanon’s sentencing, we
expressed a concern as to a proposed special condition of supervised release that related to gang
affiliation. In particular, following a colloquy about amendments that had been made to this
provision in a prior sentencing, the Court indicated that it would modify the condition so that it
would prohibit only the knowing association with the Beach Avenue Crew. However, the
Judgment that was entered on October 17, 2019 does not reflect these changes, and instead
incorporates the exact language from the Presentence Report as to which we had objected. In
particular, as it currently reads, the fourth paragraph of page 5 of the Judgment states that “t]he
defendant shall not associate or interact in any way, including through social media websites,
with any gang members or associates, particularly members and associates of the Beach Avenue
Crew, or frequent neighborhoods (or ‘turf’)} known to be controlled by said Enterprise.”

In light of the Court’s statement at sentencing that it would modify this language, we
request that this particular condition of supervision in the Judgment be amended so that it reads
only as follows: “The defendant shall not knowingly associate with any member of the Beach
Avenue Crew.” Such an amendment would conform the Judgment to the Court’s verbal
statements at sentencing, and would cause this aspect of Mr. Buckhanon’s Judgment to match the
Case 1:15-cr-00854-SHS Document 437 Filed 10/21/19 Page 2 of 2

MORVILLO ABRAMOWITZ GRAND IASON & ANELLO PC,

Honorable Sidney H. Stein
October 21, 2019
Page 2

language the Court used in its Judgment as to Mr. Buckhanon’s co-defendant, Kyle Mullings.
(Dkt. 388 at 5.)

We thank the Court for its attention to this request.

Respectfully submitted,

ane “eee Astle J ikon seis aa AME
py

he

Robert M. Radick
Devin M. Cain

ce: AUSA Maurene Comey (by ECF)
AUSA Jacob Warren (by ECF)
